Filed 5/19/15 In re Eliana R. CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


In re ELIANA R. et al.,                                              B260466

Persons Coming Under the Juvenile Court                              (Los Angeles County
Law.                                                                 Super. Ct. No. CK94418)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

GREGORY R.,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County, Teresa T.
Sullivan, Judge. Affirmed.
         Daniel G. Rooney, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Mark J. Saladino, County Counsel, Dawyn R. Harrison, Assistant County Counsel,
and Jeanette Cauble, Deputy County Counsel, for Plaintiff and Respondent.
                                          _______________________
       Gregory R. (Father) appeals from an order terminating his parental rights under
Welfare and Institutions Code section 366.261 as to his two daughters, Eliana R. and D.R.
He contends the juvenile court erred in terminating parental rights because the girls’
mother, Emmy R. (Mother), did not receive proper notice of the section 366.26 hearing.
We affirm.


                 FACTUAL AND PROCEDURAL BACKGROUND


       On November 13, 2012, the Department of Children and Family Services (DCFS)
detained four-month-old Eliana R. after the Los Angeles County Sheriff’s Department
executed a search warrant at Father and Mother’s home and took Father into custody.
Based on the presence of narcotics paraphernalia in the home, Father’s arrest, and both
parents’ history of drug use, DCFS took Eliana into protective custody.
       DCFS filed a petition under section 300, subdivision (b), alleging that Eliana was
at risk of serious physical harm or illness due to the parents’ neglect and substance abuse.
The parents pled no contest and at the jurisdiction hearing on March 20, 2013, the
juvenile court sustained the petition as amended. It found Father “created an endangering
home environment for the child in that a drug pipe and hypodermic needle were found in
the child’s home. The child’s father has a history of substance abuse, including heroin.
The father has a criminal history of convictions of Possession of a Controlled Substance,
Use/Under the Influence of a Controlled Substance, DUI Alcohol/Drugs. Such an
endangering home environment established for the child by the father and said substance
abuse by the father endangers the child’s safety and places the child at risk of physical
harm.” (Count b-1.) The court further found that Mother “has an unresolved history of
substance abuse including methamphetamines. Further, on 11/01/2012, drug
paraphernalia were found in the child’s home. The mother’s substance abuse placed the



1      All further statutory references are to the Welfare and Institutions Code.

                                             2
child at risk of physical harm.” (Count b-3.) The court ordered Mother and Father to
attend drug rehabilitation with aftercare, comply with random or on-demand drug testing,
participate in a 12-step program, and attend parent education.
       Mother subsequently gave birth to D.R. On May 8, 2013, DCFS filed a
section 300 petition as to D.R., alleging that Mother tested positive for amphetamines at
the time of D.R.’s birth. According to the detention report, D.R. also had a positive
toxicology screen and was exhibiting withdrawal symptoms.
       Father pled no contest to the petition, and the matter was adjudicated against
Mother. The juvenile court sustained the petition based on the failure to protect D.R.
(§ 300, subd. (b)) and her sibling, Eliana (id., subd. (j)). The court again ordered Mother
to participate in a drug program, drug testing, and parenting classes, as well as
counseling. It denied reunification services to Father under section 361.5.
       By the November 6, 2013 review hearing, Mother was not in compliance with her
case plan, and the juvenile court terminated her reunification services. It set the matter
for a section 366.26 hearing on termination of parental rights on March 5, 2014.
       Father was present at the March 5 hearing, but Mother was not. The court found
due diligence was completed as to notification for Mother as required by law. Father and
Mother’s attorneys were served with notice that the hearing was continued to June 18.
       Father was again present on June 18, and Mother was not. The court found due
diligence was completed as to Mother as required by law. The case was continued to
August 21. The court ordered DCFS to give Mother’s counsel notice of the hearing.
       Again on August 21, Father was present, but Mother was not. The court found
due diligence as to Mother. The case was continued to November 18.
       On November 18, Father was present, and Mother was not. Counsel for DCFS
asked the court to find proper notice to Mother based on the due diligence found on
March 5 and notice of the hearing sent to Mother’s counsel on August 22. Mother’s
counsel objected that due diligence must be reasonable, and it was not reasonable to have
done nothing to locate Mother since the March 5 hearing when the section 366.26 hearing



                                              3
was set. Counsel also complained that there was no affidavit as to DCFS’ efforts to
locate Mother or proof of service by certified mail.
       The court stated that if DCFS could provide it with a date-stamped certified mail
receipt, that would be sufficient for proof of service. As long as the proof of service was
compliant with the law, the due diligence finding on March 5 was sufficient.
       Father’s counsel then requested a contested hearing on the grounds reasonable
services were not provided and termination of parental rights would interfere with the
children’s relationship with their half-siblings—Father’s adult children. The court denied
the request for a contested hearing.
       After a recess, DCFS’ counsel provided the court with the proof of service, and the
court found notice to Mother was proper. Mother’s counsel noted that was over Mother’s
objection, and Father’s counsel added it was over Father’s objection as well. The court
then terminated Mother’s and Father’s parental rights over the children.


                                       DISCUSSION


       Father contends notice to Mother was defective, and the defective notice was a
structural defect requiring reversal of the order terminating parental rights. He further
contends he has standing to challenge the order on this ground based on his and Mother’s
joint interest in parenting their children. We conclude Father has no standing to raise the
issue of notice to Mother on appeal.
       It is well established that “[s]tanding to appeal extends only to a ‘party aggrieved’
by the order appealed from. [Citations.] ‘To be aggrieved, a party must have a legally
cognizable immediate and substantial interest which is injuriously affected by the court’s
decision. A nominal interest or remote consequence of the ruling does not satisfy this
requirement.’ [Citation.] The ability to appeal does not confer standing on parties not
aggrieved by the order from which the appeal is taken. [Citations.]
       “Standing to challenge an adverse ruling is not established merely because a party
takes a position on an issue that affects the minor. [Citation.] Without a showing that the

                                              4
party’s personal rights are affected by a ruling, the party does not establish standing.
[Citation.] . . . In sum, a would-be appellant ‘lacks standing to raise issues affecting
another person’s interests.’ [Citation.]” (In re J.T. (2011) 195 Cal. App. 4th 707, 717;
accord, In re Jasmine J. (1996) 46 Cal. App. 4th 1802, 1806.)
       Similar to the instant case, in In re Caitlin B. (2000) 78 Cal. App. 4th 1190 the
mother appealed from an order terminating her parental rights, challenging the order on
the ground her child’s alleged fathers were not provided with notice of the dependency
proceedings. (Id. at pp. 1191-1192.) The court held she had no standing to raise the
issue. (Id. at p. 1193.) The court acknowledged the principle that, “‘Where the interests
of two parties interweave, either party has standing to litigate issues that have a[n] impact
upon the related interests. This is a matter of first party standing.’ [Citation.] In the
absence of such intertwined interests, ‘a parent is precluded from raising issues on appeal
which did not affect his or her own rights.’ [Citation.]” (Ibid.) The court explained that
the mother’s “interest is limited to continuation or termination of her own parental rights.
Her interests do not interweave with those of a natural father whom she cannot identify
and with whom she has no continuing relationship. Thus, she has no interest in asserting
either his statutory right to a particular form of notice or his more generalized due process
right to be heard, both of which are personal to him as they relate to his parental rights.”
(Id. at pp. 1193-1194.)
       In re R.V. (2012) 208 Cal. App. 4th 837, on which Father relies, is distinguishable.
In R.V., the son was removed from his parents’ custody based on the allegation the father
had abused the older sister and the mother failed to protect the children. (Id. at pp. 840-
842.) The father did not challenge the son’s removal from his own custody, and the
question was whether the father had standing to challenge the son’s removal from the
mother’s custody. (Id. at p. 848.) The court found he did, explaining, “Ordinarily, an
appellant cannot urge errors that affect only another party who does not appeal.
[Citations.] However, ‘[u]ntil parental rights are terminated, a parent retains a
fundamental interest in his or her child’s companionship, custody, management and care.’
[Citation.] Because R.V.’s placement in out-of-home care has the potential to adversely

                                              5
affect the father’s own interests in reunifying with R.V., the father has standing to
challenge the court’s dispositional order removing custody from the mother and placing
R.V. in foster care.” (Id. at pp. 848-849.)
       Here, Father’s parental rights have been terminated, and he does not challenge the
termination of his own parental rights on substantive grounds. He no longer has any
interests in his children’s “‘companionship, custody, management and care’” (In re R.V.,
supra, 208 Cal.App.4th at p. 849) which would give him standing to challenge rulings
affecting the children’s relationship with Mother.
       Father also attempts to distinguish Caitlin B. on the ground he continued to
maintain a relationship with Mother, whereas the mother in Caitlin B. could not identify
the natural father and had no continuing relationship with him. (In re Caitlin B., supra,
78 Cal.App.4th at p. 1193.) While these facts were mentioned in Caitlin B., the basis of
the court’s holding was that the mother’s “interest is limited to continuation or
termination of her own parental rights.” (Ibid., italics added.) This is consistent with
R.V.’s holding that prior to termination of parental rights, a parent retains an interest in a
child’s relationship with the other parent. Once parental rights are terminated, a parent
loses that interest and has no standing to challenge an order affecting only the other
parent’s relationship with the child. Father therefore has no standing to challenge the
order terminating parental rights on the ground Mother received defective notice of the
hearing on termination.
       This conclusion is also consistent with this court’s ruling in Los Angeles County
Dept. of Children & Fam. Services v. Superior Court (2000) 83 Cal. App. 4th 947. In that
case, both parents’ parental rights were terminated at a single hearing. The father
appealed, but the mother did not. The appellate court reversed the order terminating the
father’s parental rights based upon improper notice to him. After remand, the juvenile
court reinstated the father’s parental rights, as well as the mother’s. This court found the
reinstatement of the mother’s parental rights to be error. (Id. at p. 949.) Relying on In re
Caitlin B., we noted “one parent, here, [the mother], cannot benefit from an error in
terminating the other parent’s rights ‘so as to make into error an errorless termination of

                                               6
her parental rights.’ [Citation]” (Los Angeles County Dept. of Children & Fam. Services
v. Superior Court, supra, at p. 949.)


                                        DISPOSITION


       The order is affirmed.



                                                 STROBEL, J.*


We concur:



              PERLUSS, P. J.



              ZELON, J.




*       Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                             7